DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 5/8/2022.
Response to Arguments
Applicant's arguments filed 5/8/2022 have been fully considered but they are not persuasive.
With regard to the arguments on pages 9-10,
Applicant makes no specific arguments regarding the previous 112 rejections, and the Examiner respectfully notes that not all previous issues are overcome.  For example, Claim 30 continues to include new matter as was previously explained.  As such, applicant is directed toward the rejections found below.
Applicant makes no specific arguments for Claim 1, and the Examiner respectfully directs applicant’s attention to the rejection found below for this claim.
Applicant argues that Olsson et al. (Olsson) (US 2012/0242341) does not teach the feature it is stated to teach for Claim 19 because a gradient and a gradient tensor are not the same thing and are mathematically different.  The Examiner respectfully disagrees.  As explained in the provided definition of gradient from https://www.britannica.com/science/gradient-mathematics, is “gradient, in mathematics, a differential operator applied to a three-dimensional vector-valued function to yield a vector whose three components are the partial derivatives of the function with respect to its three variables.”  The use of the term “tensor” is therefore superfluous because a gradient alone is a vector or tensor.  The Examiner respectfully further notes that Claim 19 is rejected in view of Olsson et al. (Olsson8) (US 10,105,723), and this reference fully discloses the argued claimed feature, including an explicit mention and use of a gradient tensor (vector), as seen on lines 1-23 of column 14.  Olsson et al. (Olsson6) (US 2016/0187522)), which is the previous referenced relied upon, also discloses this feature in paragraphs [0097]-[0100].  As such, the Examiner respectfully disagrees.
Lastly, no arguments are directed toward the previous double patenting rejection.  This rejection is repeated below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1,
The phrase “triggering a distance determination includes determining field measurements at each antenna coil from a received signal, Ms, determining an approximate signal origin location, Sp, determining a predicted signal orientation and power, Bm, at Sp, determining expected field measurements, Cs, based on Sr having a predicted orientation and/or pose and power Bm with a known configuration of the magnetic field antenna coils, calculating an error metric Err, wherein Err = |Ms-Cs|, iteratively varying Sp, and providing a corresponding update to Cs until a minimum Err is determined;” on lines 5-11 of the second to last paragraph lacks proper written description.
Applicant does not reasonably explain how applicant implements the above claim features to establish possession of the claim features.  Applicant recites determining an approximate signal origin location, but applicant does not reasonably explain how this origin location is determined.  Applicant does not provide any flow charts, formulas, or other reasonable explanation to demonstrate how applicant implements the determination of an approximate signal origin location.  Applicant then recites determining a predicted signal orientation and power, Bm, at Sp, but applicant does not reasonably explain how such a predicted orientation and power are determined.  Applicant does not reasonably explain what applicant would and would not consider a sufficient prediction of orientation and power, and applicant does not explain how such a prediction is made to reasonably establish possession.  Applicant does not present and formulas, flow charts, or other reasonable explanation to sufficiently demonstrate how applicant implements this feature to establish possession.  Applicant then recites determining expected field measurements, Cs, based on Sp having a predicted orientation and/or pose and power Bm with a known configuration of the magnetic field antenna coils, but applicant does not explain or demonstrate how applicant determines expected field measurements based on Sp having a predicted orientation and/or pose and power Bm with a known configuration of the magnetic field antenna coil.  Applicant does not reasonably explain how applicant uses Sp or Bm to make a determination of expected field measurements, and applicant does not reasonably establish what applicant would and would not consider a sufficient or proper value for the expected field measurements.  Furthermore, applicant recites determining expected field measurements based on Sp having a predicted orientation and/or pose, but applicant has not previously recited that the origin location Sp will have a predicted pose.  Applicant does not reasonably explain how applicant determines only an orientation and power initially, but then determines expected measurements based on an undetermined pose value for Sp.  Lastly, applicant does not reasonably explain how both pose and orientation are separately determined and used as pose would already reasonably include any determination of orientation. The Examiner acknowledges that applicant discloses in paragraphs [00091]-[00093], but these paragraphs provide no explanation as to how applicant is implementing the above claim features to sufficiently demonstrate possession of the claim features.  As such, the above phrase lacks proper written description.  
As to Claim 30,
The phrase “the locator output data is generated at least in part using a lookup table including approximate signal origin location data associated with the magnetic field dipole sonde” on lines 2-4 introduces new matter.  As explained in paragraph [0115] of the published application, “In other embodiments, rather than a lookup table, an approximate origin location estimate S.sub.p may be calculated in step 404.  Applicant has amended Claim 1 to now state that the locator output data is generated at least in part using an approximate origin location estimate.”  As such, applicant uses either a lookup table or an approximate origin location estimate, but the original disclosure does not disclose using both.  Claim 1 now requires the use of the approximate origin location estimate, and thus the combination of Claims 1 and 30 introduces new matter because applicant does not originally disclose the use of both the approximate origin location estimate and a lookup table, and the above noted paragraph reasonably explains that one of these is used instead of the other. As such, the combination of having both introduces new matter.
As to Claims 2-34,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claims 1-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for “triggering a distance determination includes determining field measurements at each antenna coil from a received signal, Ms, determining an approximate signal origin location, Sp, determining a predicted signal orientation and power, Bm, at Sp, determining expected field measurements, Cs, based on Sr having a predicted orientation and/or pose and power Bm with a known configuration of the magnetic field antenna coils, calculating an error metric Err, wherein Err = |Ms-Cs|, iteratively varying Sp, and providing a corresponding update to Cs until a minimum Err is determined;” on lines 5-11 of the second to last paragraph. Specifically, the Examiner does not find any explanation as to how applicant is implementing the above determining an approximate signal origin location, Sp, determining a predicted signal orientation and power, Bm, at Sp, determining expected field measurements, Cs, based on Sr having a predicted orientation and/or pose and power Bm with a known configuration of the magnetic field antenna coils. This is a scope of enablement rejection because the specification does not enable one of ordinary skill to use the invention commensurate with the scope of the claims without undue experimentation.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability or unpredictability in the art; 
(F) The amount of direction or guidance presented by invent	tor; 
(G) The existence or absence of working examples; and 
(H) The quantity of experimentation necessary. 
See In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988);
MPEP §2164.01(a)
As to factor (A), the Examiner notes that the claims 1-34 are unbounded.  Applicant has not provided any explanation as to how applicant is implementing determining an approximate signal origin location, Sp, determining a predicted signal orientation and power, Bm, at Sp, determining expected field measurements, Cs, based on Sr having a predicted orientation and/or pose and power Bm with a known configuration of the magnetic field antenna coils, and as such claims 1-34 would cover any and every way possible to accomplish the above recited claim features.
As to factor (G), the Examiner notes that applicant has not provided sufficient working examples via the specification commensurate with the scope of the claims.  Applicant does not provide any example of how determining an approximate signal origin location, Sp, determining a predicted signal orientation and power, Bm, at Sp, determining expected field measurements, Cs, based on Sr having a predicted orientation and/or pose and power Bm with a known configuration of the magnetic field antenna coils. The specification is silent as to how applicant implements the above noted claim features, and applicant does not reasonably provide any working examples to demonstrate how these features are implemented. Applicant recites determining an approximate signal origin location, but applicant does not reasonably explain how this origin location is determined.  Applicant does not provide any flow charts, formulas, or other reasonable explanation to demonstrate how applicant implements the determination of an approximate signal origin location.  Applicant then recites determining a predicted signal orientation and power, Bm, at Sp, but applicant does not reasonably explain how such a predicted orientation and power are determined.  Applicant does not reasonably explain what applicant would and would not consider a sufficient prediction of orientation and power, and applicant does not explain how such a prediction is made.  Applicant does not present and formulas, flow charts, or other reasonable explanation to sufficiently demonstrate how applicant implements this feature.  Applicant then recites determining expected field measurements, Cs, based on Sp having a predicted orientation and/or pose and power Bm with a known configuration of the magnetic field antenna coils, but applicant does not explain or demonstrate how applicant determines expected field measurements based on Sp having a predicted orientation and/or pose and power Bm with a known configuration of the magnetic field antenna coil.  Applicant does not reasonably explain how applicant uses Sp or Bm to make a determination of expected field measurements, and applicant does not reasonably establish what applicant would and would not consider a sufficient or proper value for the expected field measurements. Therefore, the specification fails to disclose any suitable and sufficient working examples to perform the above claimed above features.
As to factor (H), the Examiner notes that the quantity of experimentation need is high.  Applicant provides no examples or explanation as to how applicant is implementing determining an approximate signal origin location, Sp, determining a predicted signal orientation and power, Bm, at Sp, determining expected field measurements, Cs, based on Sr having a predicted orientation and/or pose and power Bm with a known configuration of the magnetic field antenna coils.  Applicant further does not provide any details as explained above as to how these features are implemented or provide any working example of the above features.  Thus, one having ordinary skill in the art would have to independently identify the type processor needed, and independently develop the software and/or hardware for the device needed to perform or accomplish the claimed functions.  A person of ordinary skill in the art would have to independently figure out how to determine an approximate signal origin location Sp including any and all math necessary to implement this features.  A person of ordinary skill in the art would have to independently figure out how to determine a predicted signal orientation and power, Bm, at Sp, including an identification of what would and would not be considered a predicator orientation and power at the origin, how such a determination can be made, and what values would and would not be considered sufficient to sufficiently meet this claim feature.  Lastly, a person of ordinary skill in the art would have to independently figure out how to determine expected field measurements, Cs, based on Sr having a predicted orientation and/or pose and power Bm with a known configuration of the magnetic field antenna coils, including what would and would not be considered an expected field measurement, how such a measurement can be determined based on a produced orientation and/or pose and power, and any and all other formulas and features necessarily to allow for such a determination. Furthermore, applicant recites determining expected field measurements based on Sp having a predicted orientation and/or pose, but applicant has not previously recited that the origin location Sp will have a predicted pose.  Applicant does not reasonably explain how applicant determines only an orientation and power initially, but then determines expected measurements based on an undetermined pose value for Sp.  Lastly, applicant does not reasonably explain how both pose and orientation are separately determined and used as pose would already reasonably include any determination of orientation.
In view of the forgoing, the Examiner finds that the unbounded modes of operation are directed to an invention for which no working examples have been provided commensurate with the scope of the claims.  Based on the Wands factors (A), (G), and (H), the Examiner concludes that applicant's specification does not enable those skilled in the art to make and use the full scope of the claimed invention without undue experimentation.  The Examiner notes that the claimed features encompass any and all structures and/or acts for achieving their results and operation, including those which were not what the applicant had invented and those which could be invented in the future.  As such, claims 1-34 are rejected under 35 U.S.C. §112(a) for lacking an enabling disclosure commensurate with the scope of the claims.
As to Claims 2-34,
These claims stand rejected for incorporating the above rejected subject matter of their respective parent claims and therefore stand rejected for the same reasons.
(Note with regard to the above rejections: 
To be clear, this rejection is a scope of enablement rejection and not a general enablement rejection.  There are two types of enablement rejections: (1) a  scope of enablement rejection, and (2) a general enablement rejection.  The difference between the two enablement rejections was described in  In re Cortright, 165 F3d 1353, 49 USPQ2d 1464 (Fed. Cir. 1999): The PTO will make a scope of enablement rejection where the written description enables something within the scope of the claims, but the claims are not limited to that scope.  See  Manual of Patent Examining Procedures (“M.P.E.P.”) Section 706.03(c), form Para. 7.31.03 (Rev. 3, July 1997). This type of rejection is marked by language stating that the specification does not enable one of ordinary skill to use the invention commensurate with the scope of the claims. On the other hand, if the written description does not enable any subject matter within the scope of the claims, the PTO will make a general enablement rejection, stating that the specification does not teach how to make or use the invention.  See M.P.E.P. Section 706.03(c), form Para. 7.31.02.
In re Cortright, 49 USPQ2d at 1466 (emphasis added).)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “triggering a distance determination includes determining field measurements at each antenna coil from a received signal, Ms, determining an approximate signal origin location, Sp, determining a predicted signal orientation and power, Bm, at Sp, determining expected field measurements, Cs, based on Sr having a predicted orientation and/or pose and power Bm with a known configuration of the magnetic field antenna coils, calculating an error metric Err, wherein Err = |Ms-Cs|, iteratively varying Sp, and providing a corresponding update to Cs until a minimum Err is determined;” on lines 5-11 of the second to last paragraph is indefinite. 
Applicant recites determining expected field measurements based on Sp having a predicted orientation and/or pose, but applicant has not previously recited that the origin location Sp will have a predicted pose.  As such, it is unclear what determined pose value applicant is relying upon when applicant has not previously recited a feature that applicant is essentially referring to.  Applicant does not reasonably explain how applicant determines only an orientation and power initially, but then determines expected measurements based on an undetermined pose value for Sp.  Lastly, the difference and relationship between both pose and orientation is unclear because, as best understood, pose would include any orientation.  The above phrase raises this issue because applicant states “orientation and/or pose,” and thus such a feature can reasonably be interpreted to mean that applicant is separately relying upon orientation and pose, but where such a recitation is not clear in light of the disclosure.  This is because, as best understood, when applicant recites pose, such a feature would include orientation as well, but orientation is being separately and distinctly recited from the pose.
As to Claim 29,
Claim 29 contains the trademarks/trade names “Bluetooth” and “Wifi.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a wireless communication protocol (product) and, accordingly, the identification/description is indefinite.
As to Claims 2-34,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6, 8-10, 13, 15, 17, and 20-33 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. (Olsson) (US 2012/0242341) in view of Olsson et al. (Olsson8) (US 10,105,723).
As to Claim 1,
Olsson discloses a distance measuring system, comprising: a utility locator device (102) including one or more magnetic field antennas including at least one coil each (106), (110), (112) (Paragraph [0103]), (Figure 25B), a processing element (processing elements of 102) programmed with instructions for processing received magnetic field signals to determine relative position of one or more magnetic field signal sources and the locator and provide the determined relative position as locator output data and/or store the determined relative position in a non-transitory memory of the locator (Paragraphs [0239], [0256]), (Figure 27); a positioning element for determining a location of the utility locator in three dimensional space and providing output data defining the determined location (Paragraphs [0099], [0241] / note GPS) and/or the GPS receivers of Paragraph [0027]); a tracked distance measuring device (1820), (the processing elements of (102), and the positioning element /GPS device) including: a housing (Figure 25A / the housing of the device); a removable rangefinder element for determining a distance or relative position to a point of interest (POI) (Paragraph [0206] / note the device and every element of the device are removable from the utility locator), and providing rangefinder output data corresponding to the determined distance or relative position to the POI (Paragraph [0206]); a magnetic field dipole sonde (for example one or all of (1824), (1826),(1830) or  any one of the dipoles found in the other devices as for example explain in paragraphs [0016],[0032]) including: an alternating current (AC) signal generator including an output for providing an output AC current signal at one or more predetermined frequencies; and a magnetic field dipole antenna operatively coupled to the AC signal generator output to receive the output AC current signal and radiate a corresponding magnetic field dipole signal for sensing by the utility locator device (Paragraphs [0212], [0239] / note the locator must be detecting the magnetic field dipole signal of the rangefinder); an actuator mechanism operatively coupled to the rangefinder element and the magnetic field dipole sonde for: triggering a distance determination; and triggering generation of the magnetic field dipole signal in conjunction with the triggering a distance determination, wherein the magnetic field dipole sonde (Figure 25A), (Paragraphs [0205], [0206], [0207],[0210], [0212] / note the controls for the device which must be used to cause the device to perform distance determination are the actuator, and the dipole signals are triggered in conjunction with the distance determination because the dipole signals are used to improve the position detection accuracy of the distance determination); and a non-transitory memory for storing the output data from the positioning element and the output data from the utility locator device (Paragraph [0241] / note the rangefinder and locator exchange information and thus the information must be two-way, note the rangefinder must include memory to store any measurements, and that when connected to the locator, the memory (2716) can further be considered the memory as claimed).
Olsson does not disclose triggering a distance determination includes determining field measurements at each antenna coil from a received signal, Ms, determining an approximate signal origin location, Sp, determining a predicted signal orientation and power, Bm, at Sp, determining expected field measurements, Cs, based on Sr having a predicted orientation and/or pose and power Bm with a known configuration of the magnetic field antenna coils, calculating an error metric Err, wherein Err = |Ms-Cs|, iteratively varying Sp, and providing a corresponding update to Cs until a minimum Err is determined.
Olsson8 discloses triggering a distance determination includes determining field measurements at each antenna coil from a received signal, Ms, determining an approximate signal origin location, Sp, determining a predicted signal orientation and power, Bm, at Sp, determining expected field measurements, Cs, based on Sr having a predicted orientation and/or pose and power Bm with a known configuration of the magnetic field antenna coils, calculating an error metric Err, wherein Err = |Ms-Cs|, iteratively varying Sp, and providing a corresponding update to Cs until a minimum Err is determined (Column 14, Lines 24-43).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Olsson to include triggering a distance determination includes determining field measurements at each antenna coil from a received signal, Ms, determining an approximate signal origin location, Sp, determining a predicted signal orientation and power, Bm, at Sp, determining expected field measurements, Cs, based on Sr having a predicted orientation and/or pose and power Bm with a known configuration of the magnetic field antenna coils, calculating an error metric Err, wherein Err = |Ms-Cs|, iteratively varying Sp, and providing a corresponding update to Cs until a minimum Err is determined as taught by Olsson8 in order to advantageously be able to determine a value representative of a signal model for the received signal so as to be able to determine whether or not the received signal contains any errors from an expected receive signal, thereby being able to identify whether or not the received signal may be reasonably relied upon as a correct signal.
As to Claim 2,
Olsson discloses the magnetic field sources include the magnetic field dipole sonde (Paragraph [0239]).
As to Claim 3,
Olsson discloses wherein the magnetic field sources include a buried utility (Abstract), (Paragraph [0004]).
As to Claim 4,
Olsson discloses wherein the magnetic field sources include a marker device (Paragraphs [0003], [0006]).
As to Claim 5,
Olsson discloses the rangefinder is a laser rangefinder (Paragraph [0088]).
As to Claim 6,
Olsson discloses wherein the rangefinder is an acoustic rangefinder (Paragraph [0208] / note sonic).
As to Claim 8,
Olsson discloses wherein the positioning element is a satellite positioning system receiver (Paragraph [0099] / note GPS).
As to Claim 9,
Olsson discloses wherein the satellite positioning system receiver comprises a real-time kinematic (RTK) system receiver including a reference station for providing real-time correction data (Paragraph [0227]).
As to Claim 10,
Olsson discloses the satellite positioning system receiver is a GPS system receiver (Paragraphs [0099],[0227]).
As to Claims 11 and 16,
Olsson does not disclose wherein the satellite positioning system receiver is a GLONASS system receiver, wherein the positioning element includes one or more gyroscopic sensors.
Olsson8 discloses wherein the satellite positioning system receiver is a GLONASS system receiver, wherein the positioning element includes one or more gyroscopic sensors and that it is known to use the above as alternatives to GPS (Column 2, Lines 29-39),(Column 13, Lines 8-20)
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Olsson to include the satellite positioning system receiver is a GLONASS system receiver, wherein the positioning element includes one or more gyroscopic sensors as taught by Olsson8 in order to advantageously utilize an art recognized equivalent device (MPEP 2144.06) and in order to advantageously utilize a an effective positioning system that allows for effective positioning detection and allows a user to determine and utilize the least expensive positioning system that meets the requirements of the user device.
As to Claim 13,
Olsson discloses wherein the positioning element is a terrestrial positioning system receiver (Paragraph [0207] / note for example fixed dipole transmitters at fixed locations).
As to Claim 15,
Olsson discloses wherein the positioning element comprises an inertial navigation sensor (Paragraph [0207]).
As to Claim 17,
Olsson discloses wherein the output AC current signal is a CW signal (Paragraph [0212] / note the 1Hz to 10Khz signal).
As to Claim 19,
Olsson discloses wherein the one or more magnetic field antennas include an antenna array (106),(110),(112) and the locator processing element is configured to determine the relative position locator output data by processing outputs from the antenna array to determine gradient tensors and generating the output data based at least in part on the determined gradient tensors (Paragraphs [0103], [0256])
Olsson does not disclose the antenna array includes a dodecahedral antenna array and therefore does not disclose wherein the one or more magnetic field antennas include a dodecahedral antenna array and the locator processing element is configured to determine the relative position locator output data by processing outputs from the dodecahedral antenna array to determine gradient tensors and generating the output data based at least in part on the determined gradient tensors.
Olsson8 discloses the antenna array includes a dodecahedral antenna array and wherein the one or more magnetic field antennas include a dodecahedral antenna array and the locator processing element is configured to determine the relative position locator output data by processing outputs from the dodecahedral antenna array to determine gradient tensors and generating the output data based at least in part on the determined gradient tensors (Column 14, Lines 1-23).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Olsson to including using a dodecahedral antenna array as the antenna array to therefore disclose the one or more magnetic field antennas include a dodecahedral antenna array and the locator processing element is configured to determine the relative position locator output data by processing outputs from the dodecahedral antenna array to determine gradient tensors and generating the output data based at least in part on the determined gradient tensors given the above disclosure and teaching of Olsson68in order to advantageously be able to locate the sonde or magnetic field source regardless of orientation or position (Paragraph [0097] from Olsson et al. (Olsson6) (US 2016/0187522))).
As to Claim 20,
Olsson discloses a reference axis of the magnetic field dipole sonde is axially oriented with respect to an aiming direction of the rangefinder (Paragraph [0239] / note any axis for the sondes can be selected such that it is axially oriented as claimed). 
As to Claim 21,
Olsson discloses wherein the positioning element is integrated with the utility locator device (Paragraph [0241]), (Figure 25B / note for example when attached, the rangefinder is attached to the locator the positioning element and locator are integrated).
As to Claim 22,
Olsson discloses wherein the positioning element is separate from the utility locator device (Figure 25C / note for example that when the rangefinder is not attached to the locator the positioning element is separate from the locator).
As to Claim 23,
Olsson discloses wherein the magnetic field dipole sonde is incorporated in the rangefinder element (Paragraph [0239] / note dipole coils).
As to Claim 24,
Olsson discloses wherein the magnetic field dipole sonde is separated from the rangefinder element (Paragraphs [0016],[0032] / note the dipole can be any one of the dipoles found in the devices other than the rangefinder).
As to Claim 25,
Olsson discloses comprising a user input element (Figures 25A and 27 / note the control buttons, keyboard, and audio UI).
As to Claim 26,
Olsson discloses wherein the user input element includes a microphone and an audio recorder operatively coupled to an output of the microphone for recording audio data provided from a user (Paragraphs [0211], [0241],[0256] / note voice recognition and audio logging).
As to Claim 27,
Olsson discloses wherein the user input element includes pushbutton for inputting data from a user (Figures 25A and 27 / note the control buttons, keyboard).
As to Claim 28,
Olsson discloses a radio transceiver module for communicating data to one or more remote system devices (Paragraphs [0206],[0241]).
As to Claim 29,
Olsson discloses wherein the radio transceiver module is configured to communicate wirelessly using a Bluetooth or WiFi protocol (Paragraphs [0206],[0241]).
As to Claim 30,
Olsson discloses wherein the one or more magnetic field sources includes the magnetic field dipole sonde (Paragraph [0239]),  the locator output data is generated at least in part using a lookup table including approximate signal origin location data associated with the magnetic field dipole sonde (Paragraphs [0206], [0207], [0212] / note the data determined from and therefore associated with the dipoles that is stored can reasonably be considered the lookup table as a lookup table is merely stored data related to a specific feature).
As to Claim 31,
Olsson discloses wherein the one or more magnetic field sources includes the magnetic field dipole sonde (Paragraph [0239]), and the locator output data is generated at least in part using an approximate signal location estimate (Paragraphs [0206], [0207], [0212] / note the data determined from and therefore associated with the dipoles that is stored can reasonably be considered the approximate signal location estimate / also note Paragraph [0182]]).
As to Claim 32,
Olsson discloses wherein the one or more magnetic field sources include a buried utility and the magnetic field dipole sonde (Paragraphs [0003], [0006],[0212],[0227],[0239], and magnetic fields from the buried utility and the magnetic field dipole sonde are simultaneously processed to provide the locator output data, wherein the locator output data includes information associated with a relative position of the utility and information associated with a relative position of the sonde ((Paragraphs [0003], [0006], [0212],[0227],[0239] / note that it is a property of the system that the locator, when exposed to magnetic fields generated by both the utility and sonde, will simultaneously detect and thus process the detection of both elements).
(Note: Claim 1 recites two alternatives on lines 2-6, one that requires locator output data and another that does not (it requires the sorting of the determined relative position.  Although the prior art discloses the above claim feature, note that the prior art further discloses the claim feature when it meets the requirement that does not require the locate data because the above claim 32 features directed towards the locate data would be part of the optional “or” portion of claim 1 that is not required to be disclosed by the prior art.)
As to Claim 33,
Olsson discloses wherein the rangefinder element comprises an optical ground tracking element  (Paragraphs [0088], [0212]).
As to Claim 34,
Olsson does not disclose a camera element for capturing an image or video of the POI, wherein the image or video is stored in the non-transitory memory.
Olsson8 discloses a camera element for capturing an image or video of the POI, wherein the image or video is stored in the non-transitory memory (Column 3, Lines 48-58 note the images are stored and thus must be stored in non-transitory memory).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Olsson to include a camera element for capturing an image or video of the POI, wherein the image or video is stored in the non-transitory memory as taught by Olsson8 in order to advantageously be able to visually record the position of the locator to later be able to ensure that the locator was in the correct position and to be able to determine tracking and motion information (Paragraph [0131] from Olsson et al. (Olsson6) (US 2016/0187522)) that can be later used to correct for any error caused by movement and further improve the determined location of the locator.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. (Olsson) (US 2012/0242341) in view of Olsson et al. (Olsson8) (US 10,105,723) as applied to claim 1 and in further view of Olsson et al. (Olsson2) (US 8,203,343).
As to Claim 7,
Olsson in view of Olsson8 does not disclose wherein the rangefinder is a radar rangefinder or a LIDAR rangefinder.
Olsson2 discloses wherein the rangefinder is a radar rangefinder or a LIDAR rangefinder and that it is known to use a laser or radar range finding system in the art (Column 14, Lines 36-39).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Olsson in view of Olsson8to include wherein the rangefinder is a radar rangefinder or a LIDAR rangefinder as taught by Olsson2 in order to advantageously utilize an art recognized equivalent device (MPEP 2144.06) and in order to advantageously utilize a rangefinder that allows for detection over a long range.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. (Olsson) (US 2012/0242341) in view of Olsson et al. (Olsson8) (US 10,105,723) as applied to claim 8 and in further view of Olsson et al. (Olsson3) (US 2015/0077120).
As to Claims 11, 12, 16,
Olsson in view of Olsson8does not disclose wherein the satellite positioning system receiver is a Galileo system receiver.
Olsson3 discloses wherein the satellite positioning system receiver is a GLONASS system receiver, wherein the satellite positioning system receiver is a Galileo system receiver, wherein the positioning element includes one or more gyroscopic sensors and that it is known to use the above as alternatives to GPS (Paragraph [0112]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Olsson in view of Olsson8to include wherein the satellite positioning system receiver is a Galileo system receiver as taught by Olsson3 in order to advantageously utilize an art recognized equivalent device (MPEP 2144.06) and in order to advantageously utilize a an effective positioning system that allows for effective positioning detection and allows a user to determine and utilize the least expensive positioning system that meets the requirements of the user device.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. (Olsson) (US 2012/0242341) in view of Olsson et al. (Olsson8) (US 10,105,723) as applied to claim 1 and in further view of Olsson et al. (Olsson4) (US 2014/0312903).
As to Claim 14,
Olsson in view of Olsson8 does not disclose wherein the positioning element is a cellular phone system receiver or transceiver.
Olsson4 discloses wherein the positioning element is a cellular phone system receiver or transceiver and that it is known to use the above as alternatives to GPS  (Paragraph [0267]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Olsson in view of Olsson8 to include wherein the positioning element is a cellular phone system receiver or transceiver as taught by Olsson4 in order to advantageously utilize an art recognized equivalent device (MPEP 2144.06) and in order to advantageously utilize a an effective positioning system that allows for effective positioning detection and allows a user to determine and utilize the least expensive positioning system that meets the requirements of the user device.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. (Olsson) (US 2012/0242341) in view of Olsson et al. (Olsson8) (US 10,105,723) as applied to claim 1 and in further view of Olsson et al. (Olsson5) (US 2015/0123664).
As to Claim 18,
Olsson in view of Olsson8does not disclose wherein the output AC current signal is a data modulated signal.
Olsson5 discloses wherein the output AC current signal is a data modulated signal (Paragraph [0076]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Olsson in view of Olsson8 to include wherein the output AC current signal is a data modulated signal as taught by Olsson5 in order to advantageously be able to perform both locate operations and marker device operations simultaneously and combine and store the results for display, retransmission, downloading, and other post processing operations or related function (Paragraph [0076]).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. (Olsson) (US 2012/0242341) in view of Olsson et al. (Olsson6) (US 2016/0187522)).
As to Claim 39,
Olsson discloses a distance measuring system, comprising: a utility locator device (102) including one or more magnetic field antennas (106), (110), (112) (Paragraph [0103]), (Figure 25B), a processing element (processing elements of 102) programmed with instructions for processing received magnetic field signals to determine relative position of one or more magnetic field signal sources and the locator and provide the determined relative position as locator output data and/or store the determined relative position in a non-transitory memory of the locator (Paragraphs [0239], [0256]), (Figure 27); a positioning element for determining a location of the utility locator in three dimensional space and providing output data defining the determined location (Paragraphs [0099], [0241] / note GPS) and/or the GPS receivers of Paragraph [0027]); a tracked distance measuring device (1820), (the processing elements of (102), and the positioning element /GPS device) including: a housing (Figure 25A / the housing of the device); a removable rangefinder element for determining a distance or relative position to a point of interest (POI) (Paragraph [0206] / note the device and every element of the device are removable from the utility locator), and providing rangefinder output data corresponding to the determined distance or relative position to the POI (Paragraph [0206]); a magnetic field dipole sonde (for example one or all of (1824), (1826),(1830) or  any one of the dipoles found in the other devices as for example explain in paragraphs [0016],[0032]) including: an alternating current (AC) signal generator including an output for providing an output AC current signal at one or more predetermined frequencies; and a magnetic field dipole antenna operatively coupled to the AC signal generator output to receive the output AC current signal and radiate a corresponding magnetic field dipole signal for sensing by the utility locator device (Paragraphs [0212], [0239] / note the locator must be detecting the magnetic field dipole signal of the rangefinder); an actuator mechanism operatively coupled to the rangefinder element and the magnetic field dipole sonde for: triggering a distance determination; and triggering generation of the magnetic field dipole signal in conjunction with the triggering a distance determination, wherein the magnetic field dipole sonde (Figure 25A), (Paragraphs [0205], [0206], [0207],[0210], [0212] / note the controls for the device which must be used to cause the device to perform distance determination are the actuator, and the dipole signals are triggered in conjunction with the distance determination because the dipole signals are used to improve the position detection accuracy of the distance determination); and a non-transitory memory for storing the output data from the positioning element and the output data from the utility locator device (Paragraph [0241] / note the rangefinder and locator exchange information and thus the information must be two-way, note the rangefinder must include memory to store any measurements, and that when connected to the locator, the memory (2716) can further be considered the memory as claimed), wherein the one or more magnetic field antennas include an antenna array (106),(110),(112) and the locator processing element is configured to determine the relative position locator output data by processing outputs from the antenna array to determine gradient tensors and generating the output data based at least in part on the determined gradient tensors (Paragraphs [0103], [0256]).
Olsson does not disclose the antenna array includes a dodecahedral antenna array and therefore does not disclose wherein the one or more magnetic field antennas include a dodecahedral antenna array and the locator processing element is configured to determine the relative position locator output data by processing outputs from the dodecahedral antenna array to determine gradient tensors and generating the output data based at least in part on the determined gradient tensors.
Olsson6 discloses the antenna array includes a dodecahedral antenna array and wherein the one or more magnetic field antennas include a dodecahedral antenna array and the locator processing element is configured to determine the relative position locator output data by processing outputs from the dodecahedral antenna array to determine gradient tensors and generating the output data based at least in part on the determined gradient tensors (Paragraphs [0096]-[0097]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Olsson to including using a dodecahedral antenna array as the antenna array to therefore disclose the one or more magnetic field antennas include a dodecahedral antenna array and the locator processing element is configured to determine the relative position locator output data by processing outputs from the dodecahedral antenna array to determine gradient tensors and generating the output data based at least in part on the determined gradient tensors given the above disclosure and teaching of Olsson6 in order to advantageously be able to locate the sonde or magnetic field source regardless of orientation or position (Paragraph [0097]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 9, 13, 17-20, and 25-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 9, 13, 17-20, and 25-34 of copending Application No. 16/241864 (‘864) in view of Olsson et al. (Olsson) (US 2012/0242341) and Olsson et al. (Olsson8) (US 10,105,723).
As to Claim 1,
‘864 discloses all of the claim features using the same claim language as seen in Claim 1, except that ‘864 does not disclose that the rangefinder is removable, and triggering a distance determination includes determining field measurements at each antenna coil from a received signal, Ms, determining an approximate signal origin location, Sp, determining a predicted signal orientation and power, Bm, at Sp, determining expected field measurements, Cs, based on Sr having a predicted orientation and/or pose and power Bm with a known configuration of the magnetic field antenna coils, calculating an error metric Err, wherein Err = |Ms-Cs|, iteratively varying Sp, and providing a corresponding update to Cs until a minimum Err is determined.
Olsson discloses the rangefinder is removeable (Paragraph [0204]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify ‘864 to include a removeable rangefinder in order to advantageously be able to use the rangefinder to be angled and used at angle and distance from the locator to allow for a more easy identification of the distance to objects, and to be able to easily replace the rangefinder with other rangefinders that add additional features or to more easily allow for the replacement of a damaged rangefinder.
Olsson8 discloses triggering a distance determination includes determining field measurements at each antenna coil from a received signal, Ms, determining an approximate signal origin location, Sp, determining a predicted signal orientation and power, Bm, at Sp, determining expected field measurements, Cs, based on Sr having a predicted orientation and/or pose and power Bm with a known configuration of the magnetic field antenna coils, calculating an error metric Err, wherein Err = |Ms-Cs|, iteratively varying Sp, and providing a corresponding update to Cs until a minimum Err is determined (Column 14, Lines 24-43).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify ‘864 in view of Olsson to include triggering a distance determination includes determining field measurements at each antenna coil from a received signal, Ms, determining an approximate signal origin location, Sp, determining a predicted signal orientation and power, Bm, at Sp, determining expected field measurements, Cs, based on Sr having a predicted orientation and/or pose and power Bm with a known configuration of the magnetic field antenna coils, calculating an error metric Err, wherein Err = |Ms-Cs|, iteratively varying Sp, and providing a corresponding update to Cs until a minimum Err is determined as taught by Olsson8 in order to advantageously be able to determine a value representative of a signal model for the received signal so as to be able to determine whether or not the received signal contains any errors from an expected receive signal, thereby being able to identify whether or not the received signal may be reasonably relied upon as a correct signal.
As to Claims 2, 3, 4, 5, 6, 8, 9, 13, 17-20, 25-34,
‘864 discloses all of the above claim features using the same or similar claim language in claims 2-5, 8, 9, 13, 17-20, 25-34.
This is a provisional nonstatutory double patenting rejection.
Claim 39 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 9, 13, 17-20, and 25-34 of copending Application No. 16/241864 (‘864) in view of Olsson et al. (Olsson) (US 2012/0242341).
As to Claim 39,
‘864 discloses all of the claim features using the same claim language as seen in Claims 1 and 19, except that ‘864 does not disclose that the rangefinder is removable.
Olsson discloses the rangefinder is removeable (Paragraph [0204]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify ‘864 to include a removeable rangefinder in order to advantageously be able to use the rangefinder to be angled and used at angle and distance from the locator to allow for a more easy identification of the distance to objects, and to be able to easily replace the rangefinder with other rangefinders that add additional features or to more easily allow for the replacement of a damaged rangefinder.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858